Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 19, 2021

The Court of Appeals hereby passes the following order:

A21A1245. DUSTIN MICHAEL STEEN v. THE STATE.

      In 2016, Dustin Michael Steen was convicted of malice murder, felony murder,
and possession of a knife during the commission of a crime. Steen filed a motion for
new trial, which the trial court denied. Steen then filed this appeal. The Supreme
Court, however, has jurisdiction over this case.
      The Supreme Court has appellate jurisdiction over “[a]ll cases in which a
sentence of death was imposed or could be imposed.” Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (8). Because a penalty of death may be imposed for the crime of
murder, jurisdiction is proper in the Supreme Court. See OCGA § 16-5-1 (e) (1); Neal
v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J., concurring); see
also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984) (directing this
Court to transfer to the Supreme Court “all cases in which either a sentence of death
or of life imprisonment has been imposed upon conviction of murder”), overruled in
part on other grounds as recognized in Elliott v. State, 305 Ga. 179, 205 (III) (C) (i)
(824 SE2d 265) (2019). Accordingly, this appeal is hereby TRANSFERRED to
the Supreme Court.

                     Court of Appeals of the State of Georgia
                            Clerk’s Office, Atlanta,____________________
                                                      04/19/2021
                            I certify that the above is a true extract from
                     the minutes of the Court of Appeals of Georgia.
                             Witness my signature and the seal of said court
                     hereto affixed the day and year last above written.


                                                                    , Clerk.